Winslow, C. J.
In an action upon a promissory note given by the defendant Mathilda Seeger and her husband jointly, in consideration of the settlement and discontinuance of a slander action brought by plaintiff against her and then pending, the defendants pleaded duress and fraud, but the court found on sufficient evidence that neither duress nor fraud existed and entered judgment for the plaintiff.
A married woman is responsible for a tort committed by her when not under coercion by her husband (Jones v. Monson, 137 Wis. 478, 119 N. W. 179) and she may doubtless give a valid note in settlement of an action brought against her therefor. The judgment must be affirmed.
By the Court. — It is so ordered.